Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 15, 1993 (People v Clark, 191 AD2d 576), affirming a judgment of the County Court, Westchester County, rendered July 25, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J.P., Altman, Feuerstein and O’Brien, JJ., concur.